3Jn toe mlnitcb ~tatcs Due Process and Equal Protection rights .... " Id. at 3. Second, plaintiff alleges
that both judges were biased and prejudiced against him in the district court
proceeding. Id. Doctor Neville seeks $2.6 million in "actual, punitive and
exemplary damages" against the United States. Id. at 4.

       As is frequently the case when people represent themselves without the
assistance of counsel, Dr. Neville seems to misunderstand the jurisdiction given to
this court by Congress. The civil cover sheet accompanying the complaint indicates
that he intended to pursue a Federal Tort Claims Act (FTCA) 1 claim. ECF No. 1-1.
But it is firmly established that this court lacks subject-matter jurisdiction to
entertain FTCA claims. See Robleto v. United States, 634 F. App'x 306, 308 (Fed.
Cir. 2015) ("Congress has provided that the United States District Courts have
'exclusive jurisdiction' to determine the liability of the United States under the
[FTCA]. That exclusive grant ... excludes the Court of Federal Claims.") (citation
omitted). Under the Tucker Act, the Court of Federal Claims is primarily granted
jurisdiction to hear cases brought against the U.S. government by parties alleging
breach of a contract or the violation of a type of federal law that requires the federal
government to pay money when violated. See 28 U.S.C. § 1491(a). Specifically, the
claims this court is empowered to hear cannot involve tortious conduct. See id.
(prohibiting claims "sounding in tort."). The complaint does not properly allege the
existence of a contract with the federal government, and also fails to allege that the
federal government violated a money-mandating provision of law. See Compl. 1-4;
cf. United States v. Mitchell, 463 U.S. 206, 216-17 (1983); Smith v. United States,
709 F.3d 1114, 1116 (Fed. Cir. 2013) ("To be cognizable under the Tucker Act, the
claim must be for money damages against the United States, and the substantive
law must be money-mandating.").

       To the extent that Dr. Neville complains about the status of his previous case
due to what he considers the gross negligence and maladministration of the district
court judges, the Court cannot entertain that matter. See Vereda Ltda. v. United
States, 271 F.3d 1367, 1375 (Fed. Cir. 2001) ("The Court of Federal Claims 'does not
have jurisdiction to review the decisions of district courts."') (quoting Joshua v.
United States, 17 F.3d 378, 380 (Fed. Cir. 1994)); see also Earl v. United States, 787
F. App'x 751, 752 (Fed. Cir. 2019) (per curiam) ("[T]he [Court of Federal Claims] is
without jurisdiction to scrutinize the actions of another tribunal.") (citing Vereda
Ltda.); cf. Allustiarte v. United States, 46 Fed. Cl. 713, 718 (2000) (no jurisdiction
over bankruptcy court's decisions), aff'd, 256 F.3d 1349 (2001), cert. denied, 534 U.S.
1042 (2001). If Dr. Neville is unhappy that his case was dismissed with prejudice,
he must appeal to the immediate appellate court which oversees judgments
rendered by those judges, the United States Court of Appeals for the Ninth Circuit.
See 28 U.S.C. §§ 41, 1291. Additionally, to the extent that Dr. Neville complains of
the judges' purported negligence, this is a claim that falls outside this court's


1   28 U.S.C. § 1346(b)(l).
                                          - 2-
subject-matter jurisdiction because it sounds in tort. 28 U.S.C. § 1491(a) (stating
that the United States Court of Federal Claims does not have jurisdiction over
claims "sounding in tort"). Finally, to the extent that plaintiff seeks redress for
purported violations of his due process and equal protection rights guaranteed by
the Fifth Amendment to United States Constitution, this court lacks jurisdiction as
well. Neither of those provisions of the Constitution oblige the government to pay
compensation for their violation. 2 LeBlanc v. United States, 50 F.3d 1025, 1028
(Fed. Cir. 1995) (no jurisdiction over Fifth Amendment Due Process or Equal
Protection Clause claims) . Consequently, Dr. Neville has failed to state a claim that
comes within the ambit of the Court's subject-matter jurisdiction.

       When a plaintiff has failed to state a claim that falls within t he subject-
matter jurisdiction of this court, a sua sponte dismissal is required. See Rule
12(h)(3) of the Rules of the United States Court of Federal Claims (RCFC) ("If the
court determines at any time that it lacks subject-matter jurisdiction, the court
must dismiss the action."); Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir.
2004) (stating that "jurisdiction may be challenged at any time by ... the court sua
sponte."). Since the Court lacks subject-matter jurisdiction over Dr. Neville's
complaint it is therefore DISMISSED pursuant to RCFC 12(h)(3). The Clerk is
directed to close the case. 3


IT IS SO ORDERED.




2  In appropriate cases, a due process violation that amounts to an illegal exaction
by the government could constitute a claim justiciable in this court. See Aerolineas
Argentinas v. United States, 77 F.3d 1564, 1572-73 (Fed. Cir. 1996). Plaintiff did
not assert t his claim, nor would a liberal construction of the complaint, see Erickson
v. Pardus, 551 U.S. 89, 98 (2007), yield such a claim.

3 Plaintiff's application to proceed in forma pauperis, although not on the proper
form, is hereby GRANTED, and he is relieved of paying the filing fee.
                                          - 3-